         Case 1:21-cr-00118-RCL Document 42 Filed 03/05/21 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA,

 v.                                                        Case No. 1:21-cr-118-2-RCL

 LISA MARIE EISENHART,

         Defendant.


                                             ORDER

        Defendant's motion for relief from confinement conditions or for transfer, ECF No. 40, is

set for a hearing at 1 :00 p.m. on March 10, 2021. Any response to the motion shall be filed by

noon on March 9, 2021, and any reply shall be filed by noon on March 10, 2021.

        At the hearing, the parties should be prepared to address:

           •   Whether the Court has jurisdiction to consider the defendant's motion while her

               interlocutory appeal of her detention order is pending;

           •   Whether the defendant's motion presents a legal question cognizable by the Court

               in this criminal case; and,

           •   Whether 18 U.S.C. § 3142(i)(2) prohibits the Court from granting defendant the

               relief she seeks.

        IT IS SO ORDERED.



Date:     i    /'( /.,_,
        -----'-----�                                                 Royce C. Lamberth
                                                                     United States District Judge
